People v Barrios (2017 NY Slip Op 00014)





People v Barrios


2017 NY Slip Op 00014


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2606 2082/12

[*1]The People of the State of New York, Respondent,
vPablo Barrios, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kerry Elgarten of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered February 24, 2014, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law Art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant are
outweighed by the egregious circumstances of his underlying criminal activity against a child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK